JS44 (Rev. 06/17)                        Case 3:19-cv-00062 Document 1-2 Filed 02/15/19 Page 1 of 2
                                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by local rules
of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE
INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I.        (a) PLAINTIFFS                                                                                          DEFENDANTS
          Mary Lou Nava as next of friend of Angela Nava, a person with Total                                     Reverse Mortgage Solutions, Inc.
          Mental Incapacity
          (b) County of Residence of First Listed Plaintiff El Paso County, Texas                                 County of Residence of First Listed Defendant
                                         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE LAND INVOLVED.
          (c) Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
          Luis Cesar Labrado                                                                                      Wm. Lance Lewis and R. Kendall Yow
          2601 Montana Ave.                                                                                       Quilling, Selander, Lownds, Winslett & Moser, P.C.
          El Paso, Texas 79903                                                                                    2001 Bryan Street, Suite 1800
          Telephone: 915-562-1140; Facsimile: 915-562-5977                                                        Dallas, Texas 75201
                                                                                                                  Telephone: 214-880-1833; Facsimile: 214-871-2111
          Richard A. Roman
          1018 Brown Street                                                                                       Ken Slavin and Joseph Austin
          El Paso, Texas 79902                                                                                    Kemp Smith Law
          Telephone: 915-351-2679; Facsimile: 915-351-6754                                                        221 N. Kansas, Suite 1700
                                                                                                                  El Paso, Texas 79901
                                                                                                                  Telephone: 915-546-5263; Facsimile: 915-546-5360
II.      BASIS OF JURISDICTION                           (Place An “X” in One Box Only)   III. CITIZENSHIP OF PRINCIPAL PARTIES                                                    (Place an “X” in One Box for Plaintiff
                                                                                                 (For Diversity Cases Only)                                                         And One Box for Defendant)
           1 U.S. Government               3 Federal Question                                                                         PTF           DEF                                                   PTF          DEF
                  Plaintiff                     (U.S. Government Not a Party)
                                                                                                 Citizen of This State                   1            1   Incorporated or Principal Place                    4              4
                                                                                                                                                           of Business In This State
           2 U.S. Government               4 Diversity                                           Citizen of Another State                2            2   Incorporated and Principal Place of               5               5
                  Defendant                      (Indicate Citizenship of Parties                                                                          Business In Another State
                                                  in Item III)                                   Citizen or Subject of a                 3            3   Foreign Nation                                     6              6
                                                                                                  Foreign Country

IV.       NATURE OF SUIT                       (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions
            CONTRACT                                                  TORTS                                       FORFEITURE/PENALTY                         BANKRUPTCY                  OTHER STATUTES
     110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY                        625 Drug Related Seizure of             422 Appeal 28 USC 158            375 False Claims Act
     120 Marine                                                                                                         Property 21 USC 881                423 Withdrawal                   400 State Reapportionment
     130 Miller Act                          310 Airplane                      365 Personal Injury –                                                            28 USC 157
                                                                                                                   690 Other                                                                410 Antitrust
     140 Negotiable Instrument               315 Airplane Product                   Product Liability
     150 Recovery of Overpayment &                Liability                    367 Health Care/                                                           PROPERTY RIGHTS                   430 Banks and Banking
          Enforcement of Judgment                                                   Pharmaceutical                                                                                          450 Commerce
                                             320 Assault, Libel &                                                                                         820 Copyrights
     151 Medicare Act                             Slander                           Personal Injury Product                                                                                 460 Deportation
     152 Recovery of Defaulted Student                                              Liability                                                             830 Patent                        470 Racketeer Influenced and
                                             330 Federal Employers’
          Loans (Excl. Veterans)                  Liability                    368 Asbestos Personal Injury                                               840 Trademark                          Corrupt Organizations
     153 Recovery of Overpayment of                                                 Product Liability                                                                                       480 Consumer Credit
                                             340 Marine
          Veteran’s Benefits                                                                                                  LABOR                       SOCIAL SECURITY                   490 Cable/Sat TV
                                             345 Marine Product              PERSONAL PROPERTY
     160 Stockholders’ Suits                                                                                       710 Fair Labor Standards Act            861 HIA (1395ff)                 850 Securities/Commodities/
                                                  Liability
     190 Other Contract                                                                                                                                    862 Black Lung (923)                  Exchange
     195 Contract Product Liability          350 Motor Vehicle                 370 Other Fraud                     720 Labor/Mgmt. Relations               863 DIWC/DIWW                    875 Customer Challenge
     196 Franchise                           355 Motor Vehicle Product         371 Truth in Lending                                                             (405(g))
                                                                                                                   730 Labor/Mgmt. Reporting &                                                   12 USC 3410
                                                  Liability                    380 Other Personal Property                                                 864 SSID Title XVI
                                                                                                                        Disclosure Act                                                      890 Other Statutory Actions
                                             360 Other Personal Injury              Damage                                                                 865 RSI (405(g))
                                             362 Personal Injury –             385 Property Damage                 740 Railway Labor Act                                                    891 Agricultural Acts
                                                  Medical Malpractice               Product Liability              790 Other Labor Litigation                                               893 Environmental Matters
                                                                                                                                                                                            895 Freedom of Information Act
        REAL PROPERTY                          CIVIL RIGHTS                  PRISONER PETITIONS                    791 Empl. Ref. Inc. Security Act
                                                                                                                                                                                            896 Arbitration
     210 Land Condemnation                   440 Other Civil Rights                Habeas Corpus:                                                            FEDERAL TAX                    899 Administrative Procedure
     220 Foreclosure                         441 Voting                        463 Alien Detainee                       IMMIGRATION                             SUITS                            Act/Review or Appeal of
     230 Rent Lease & Ejectment              442 Employment                    510 Motions to Vacate                                                       870 Taxes (U.S. Plaintiff             Agency Decision
                                             443 Housing/                         Sentence                         462 Naturalization Application
     240 Torts to Land                                                                                                                                          or Defendant)               950 Constitutionality of State
                                                  Accommodations               530 General                         465 Other Immigration Actions           871 IRS – Third Party                 Statutes
     245 Tort Product Liability
                                             445 Amer. w/Disabilities-         535 Death Penalty                                                                26 USC 7609
     290 All other Real Property
                                                Employment                              Other:
                                             446 Amer. w/Disabilities-         540 Mandamus & Other
                                                Other                          550 Civil Rights
                                             448 Education                     555 Prison Condition
                                                                               560 Civil Detainee –
                                                                                    Conditions of
                                                                                    Confinement

V.             ORIGIN (Place an “X” in One Box Only)
                                                                                                                                          Transferred from
     1 Original                     2 Removed from                       3 Remanded from                      4 Reinstated or           5 another district             6 Multidistrict       8 Multidistrict
       Proceeding                    State Court                         Appellate Court                       Reopened                  (specify)                     Litigation              Litigation -
                                                                                                                                                                                               Direct File
                                                 (Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI.            CAUSE OF
               ACTION                            Mortgage Reform and Anti-Predatory Lending Act, Pub. L. No. 111-203, 124 Stat. 1376, 2136-2211 (2010).
                         Case Brief
                              3:19-cv-00062
                                    description of cause: Document 1-2 Filed 02/15/19 Page 2 of 2
                                  Plaintiff seeks a declaration that a mortgage lien is void ab initio based upon the obligor’s alleged lack of
                                  mental capacity to enter a contract. Plaintiff asserts claims for declaratory judgment, Texas Deceptive Trade
                                  Practices Act violations, fraud, fraud in the inducement, and under the Predator Lending Acts. Plaintiff seeks
                                  declaratory relief, attorney’s fees, and court costs.
VII.        REQUESTED IN           CHECK IF THIS IS A CLASS    DEMAND $ $118,036                            CHECK YES only if demanded in complaint
                                   ACTION UNDER F.R.C.P. 23
            COMPLAINT:                                                                                     JURY DEMAND:         YES    NO
VIII.       RELATED PENDING OR CLOSED                                                            DOCKET           Case No. 2018DCV3941
                                                     JUDGE    Hon. Javier Alvarez
            CASE(S) IF ANY (See Instructions)                                                    NUMBER           El Paso County Court at Law 3
DATE        February 15, 2019              SIGNATURE OF ATTORNEY OF RECORD:         /s/ Wm. Lance Lewis
FOR OFFICE USE ONLY
                                                              APPLYING
RECEIPT #                       AMOUNT                        IFP                        JUDGE                           MAG. JUDGE
